 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    JESSIE MATTHEW DIAZ,                           Case No. 3:17-cv-00570-HDM-CBC
12                      Petitioner,                  ORDER
13           v.
14    TIMOTHY FILSON, et al.,
15                      Respondents.
16

17          Petitioner has filed two motions for status check (ECF No. 11, ECF No. 15). The court’s

18   recent order (ECF No. 14) makes these motions moot.

19          IT THEREFORE IS ORDERED that petitioner’s motions for status check (ECF No. 11,

20   ECF No. 15) are DENIED as moot.

21          DATED: October 2, 2018.
22                                                             ______________________________
                                                               HOWARD D. MCKIBBEN
23                                                             United States District Judge
24

25

26

27

28
                                                    1
